MILLER, Judge,
dissenting:
I respectfully dissent.
All findings of guilty, here, save one (possession of marijuana), were based upon evidence resulting from a “frisk” conducted after a lawful “stop.” Because I believe the “frisk,” as conducted in this case, violated the accused’s Fourth Amendment rights, I would set aside each finding of guilty stemming therefrom.
According to the record of trial, the security policeman (S.P.) who initiated the “stop,” first spotted the accused walking through a parking lot carrying a box. The S.P.’s suspicions had become aroused because the accused appeared to be hurrying from shadow to shadow, seemingly attempting to avoid detection.
Having approached the accused from behind, the S.P. asked the accused to stop and put down the box. The accused turned ninety degrees, put the box down, and then turned another ninety degrees to face the S.P.
At this point, the accused put his hands in his pockets. He immediately removed them when the S.P. requested him to do so. When asked by the S.P. to produce identification, the accused initially hesitated. But when the S.P. repeated the request, the accused reached in his pocket and handed an ID card to him.
After the ID card had been returned, the S.P. looked toward the box. Upon noticing it contained what appeared to be a pill bottle, the S.P. asked the accused what the box contained. The accused responded, “Some personal stuff.” The S.P. then walked closer to the box.
Upon the S.P.’s arrival at the box, the accused put his hands back in his pockets. He was again asked to withdraw them, and did. Having assumed a position on the opposite side of the box from the accused, the S.P. peered down into it, looking at the pill bottle, once again.
According to the S.P.:
... I bent down over the box, I grabbed a speaker, he grabbed the plastic bag. We both took them out — I took the speakers out, he took the plastic bags out.
At that time the S.P.’s partner came up and the “stopping” S.P. asked the accused where he got the box. After some additional conversation, the S.P.’s supervisor arrived and took over. For the first time since the initial “stop,” this supervisor conducted a clothing, pat-down type “frisk” of the accused.
In response to a defense question concerning what crimes the accused was suspected of prior to the time the “stopping” S.P. reached into the box, the “stopping” S.P. responded:
I didn’t suspect any real crime. I looked in the box because I was curious and for my protection.
When the military judge later pursued this matter, he elaborated as follows:
*621Q. Why were you looking in the box? What was your purpose?
A. Curiosity and for my protection.
Q. Okay, what do you mean by your protection?
A. Well, sir, no matter how slight the incident is, you’re always curious as to what’s going to happen, because you never know what is going to happen. You always take everything for granted, you know. You always hear about these guys, cops who get stopped, just for stopping somebody for a traffic violation, and then get shot, you know, and you never know what’s going to happen next. I’m nervous every time I stop somebody, no matter how slight it is.
Q. Did you contemplate telling the accused to move away from the box?
A. If there was anything funny gonna happen. The individual was nervous at the time, you know, shaking. I was too, I always kind of shake whenever I speak to somebody. The individual was cooperative with me. After I asked him the second time about his ID card he cooperated you know and when I walked over to the box he walked over. He took out garbage bags right along with me and it was just you know at the same time. I was watching his movements to be sure he didn’t put his hands in his pockets again. Like if I’d ask him...
Q. Well, I guess my question is, if you had some reason to suspect there might be weapons in there why did you let the accused reach into the box?
A. I was new then.
Having stated those facts which are relevant to my opinion in this case, I turn now to an examination of relevant military law.
Military Rule of Evidence 314(f), which currently controls “stop” and “frisk” procedures within the Air Force, is a codification of judicial principles originally enunciated by the United States Supreme Court in Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968) and Sibron v. New York, 392 U.S. 40, 88 S.Ct. 1889, 20 L.Ed.2d 917 (1968).
Part 1 thereof provides:
(1) STOPS. A person authorized to apprehend by paragraph 19a of this Manual and others informing law enforcement duties may stop another person temporarily when the person making the stop has information or observes unusual conduct that leads him or her reasonably to conclude in light of his or her experience that criminal activity may be afoot. The purpose of the stop must be investigatory in nature. [Emphasis added.]
Mil.R.Evid. 314(f)(1).
Clearly, this rule requires that before the fruits of a “stop” may be introduced into evidence at a court-martial, the Government must shoulder the burden of demonstrating that, at the time of such a “stop,”
Based upon the whole picture the detaining officer(s) [had] ... a particularized and objective basis for suspecting the particular person stopped of criminal activity.
United States v. Cortez, 449 U.S. 411 at 417-418, 101 S.Ct. 690 at 695, 66 L.Ed.2d 621 at 629 (1981).
Part 2 of the Rule provides:
(2) FRISKS. When a lawful stop is performed, the person stopped may be frisked for weapons when that person is reasonably believed to be armed and presently dangerous. Contraband or evidence located in the process of a lawful frisk may be seized. [Emphasis added.]
Mil.R.Evid. 314(f)(2).
Prior to addressing the burden that this portion of the Rule places upon the Government before fruits of such “frisks” can be admitted into evidence at trial, I point out the following principles enunciated by the United States Supreme Court in the cases upon which Mil.R.Evid. 314 is based:
The sole justification of the search [frisk] in the present situation is the protection of the police officer and others nearby, and it must be confined in scope *622to an intrusion reasonably designed to discover guns, knives, clubs, or other hidden instruments for the assault of the police officer;
Terry v. Ohio, supra, 392 U.S. at 29, 88 S.Ct. at 1884, 20 L.Ed.2d at 911.
The police officer is not entitled to seize [stop] and search [frisk] every person whom he sees on the street or of whom he makes inquiries. Before he places a hand on the person of a citizen in search of anything, he must have constitutionally adequate, reasonable grounds for doing so. In the case of the self-protective search for weapons, he must be able to point to particular facts from which he reasonably inferred that the individual was armed and dangerous;
Sibron v. New York, supra, 392 U.S. at 64, 88 S.Ct. at 1903, 20 L.Ed.2d at 935.
[and, 3.] The search [frisk] for weapons approved in Terry consisted solely of a limited patting of the outer clothing of the suspect for concealed objects which might be used as instruments of assault. ... [Such a search must be] reasonably limited in scope to the accomplishment of the only goal which might conceivably have justified its inception— the protection of the officer by disarming a potentially dangerous man.
Id., 392 U.S. at 65, 88 S.Ct. at 1904, 20 L.Ed.2d at 936.
Ergo, before the fruits of a “frisk” may be introduced into evidence at a court-martial, the Government must shoulder the burden of demonstrating that, (1), at the time of such a “frisk” the police officer conducting it was aware of “particular facts” from which he could “reasonably have inferred” that the individual legitimately “stopped” was both “armed” and “dangerous” and (2) that the “scope” of the “frisk” actually conducted was “reasonably” limited to the purpose of “disarming a potentially dangerous man.”
While this record of trial reflects the Government, met its burden of establishing the legitimacy of the “stop,” it just as clearly reflects that the Government did not establish the legitimacy of any “frisk” ensuing from that “stop.”
As previously noted, the essence of the “stopping” S.P. testimony in this case was that he had no particular facts from which he could have reasonably inferred that the accused was either armed or presently dangerous at the time he stooped over and began removing the contents of the box the accused had been carrying. To the contrary, he indicated that if he drew any such inference at all, it resulted, rather, from a combination of his inexperience and his own generalized fear that anytime he “stops” any individual, for “no matter how slight the incident,” he might “get shot.”
In determining whether the S.P. acted reasonably in “frisking” the accused:
. . . due weight must be given, not to his inchoate and unparticularized suspicion or “hunch,” but to the specific reasonable inferences which he is entitled to draw from the facts in light of his experience.”
Terry v. Ohio, supra, 392 U.S. at 27, 88 S.Ct. at 1883, 20 L.Ed.2d at 909.
The S.P.’s “frisk” of the accused in this instance was not based upon the required specific reasonable inferences. Consequently, it violated the accused’s Fourth Amendment rights. Since a number of the findings, here, were based upon evidence stemming from the results of this frisk, they must be set aside.
Finally, even assuming arguendo that adequate grounds did exist to “frisk” the accused for weapons, the scope of the “frisk” actually conducted in this case was so unrelated to the justification of “disarming a potentially dangerous man” as to render any fruits thereof inadmissible.
Again, referencing the essence of the stopping S.P.’s testimony, the record reflects that at the time of the “stop,” the S.P. had two separate and distinct concerns; one, relating to the accused’s pockets, and, one, relating to the box. The S.P.’s concern with the accused’s pockets related to his generalized personal fear that any “stopped” person might shoot him. His concern with the box, on the other hand, was investigatory, totally unrelated to the personal safety of himself or others.
*623Thus, after spotting a “pill bottle” in the box, he walked over to it, positioning himself on the side of the box opposite the accused. When the S.P. approached the box he allowed the accused to “walk over” to it at the same time. Both, then, stooped over the box. The S.P. grabbed a speaker and, “He (the accused) took out garbage bags right along with me and it was just at the same time.” But, “I was watching his movements to be sure he didn’t put his hands in his pockets again.”
Such actions on the part of the S.P. during his search of the box in this case are so totally inconsistent with the justification of “disarming a potentially dangerous man,” required to legitimize such a search, as to render such an assertion ludicrous.
Suffice it to note that such a search [a “frisk” following a “stop”], unlike a search without a warrant incident to a lawful arrest, is not justified by any need to prevent the disappearance or destruction of evidence of crime.
Terry v. Ohio, supra, 392 U.S. at 29, 88 S.Ct. at 1884, 20 L.Ed.2d at 910-911.
The search of this box constituted an unauthorized search for evidence of a crime, not a legitimate “frisk” for weapons.
There being no evidence of record to indicate that, upon his arrival, the “stopping” S.P.’s supervisor had knowledge of any additional particular facts that might have enabled him, as opposed to the “stopping” S.P., to reasonably infer that the accused was armed and presently dangerous, the pat down search conducted by him was also illegal.
I would set aside all findings of guilty, except for those of the Additional Charge and its specification, and having done so, reassess the sentence.